Citation Nr: 0600498	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1942 to January 1946.  He passed away in July 
2000.  The appellant is the veteran's surviving spouse.

This appeal arose from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

At her request, the appellant was scheduled to present 
testimony at a videoconference hearing in November 2005.  
However, prior to the hearing she withdrew her hearing 
request and indicated that the file should be sent to the 
Board of Veterans' Appeals (the Board) for appellate 
adjudication.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Factual background

The basic facts are not in dispute.  In a February 1946 VA 
rating action, the veteran was granted service connection 
mechanical derangement of the right knee.  According to the 
death certificate, the veteran, age 84, died of post 
traumatic pulmonary insufficiency due to a subdural hematoma 
which was a consequence of a fall.   

Reasons for remand 

The appellant contends that the fall which caused the 
veteran's death was due to his service-connected right knee 
giving way.  

In order for service connection for cause of death to be 
granted, three elements must be met: (1) death; (2) a 
service-connected disability; and (3) a nexus between the 
two.  In this case, element (1) and (2) have obviously been 
met.  The crucial question is element (3), nexus.

The Board is hampered in this case because there is 
absolutely no objective evidence concerning the nature of the 
veteran's fall.  Moreover, there is no medical evidence for a 
number of years before the veteran's death, and the evidence 
which does exist, dating to 1995 and earlier, is sparse.  The 
evidence which does exist suggests that the veteran's knee 
was not unstable.  In addition, there is evidence of chronic 
brain syndrome which caused seizures, blackouts and 
confusion.  Indeed, the veteran was granted a non service-
connected pension in January 1975 largely due to that 
disability.   

The RO attempted to obtain private medical records, in 
particular records of the University of Kentucky Medical 
Center, where the veteran expired, via development letters in 
December 2002 and in February 2003.   In August 2003, the 
University of Kentucky Medical Center responded but did not 
provide the requested medical records, contending the 
appellant's consent was out of date and was otherwise 
inadequate.  In May 2005, the RO wrote to the appellant, 
requesting consent to obtain records of a private physician, 
Dr. R.B.  Significantly, the University of Kentucky Medical 
Center was not mentioned.  The appellant did not respond to 
the letter.  A subsequent supplemental statement of the case 
(SSOC), dated in August 2005, suggested that the appellant 
was remiss in not providing consent for VA to obtain records 
from the University of Kentucky Medical Center.  However, it 
is clear that the May 2005 letter did not refer to that 
institution.

The Board believes that, in fairness to the appellant, she 
should be contacted through her representative and asked to 
identify and provide consents for private medical records.  
She should also be instructed that if VA cannot obtain such 
records, it is her responsibility to furnish them.      

This appeal is therefore REMANDED to the RO via the Veterans 
Benefits Administration (VBA) for the following reasons:

1.	The appellant should be contacted through her 
representative 
and asked to identify any and all health care providers 
who treated the veteran for any disease or disability 
from January 1995 until his death 
in July 2000.  The appellant should be provided 
appropriate consent forms and, in the case of the 
University of Kentucky Medical Center, should be 
informed as to why the previously submitted consent form 
was inadequate.  The appellant should be further 
instructed that she may provide copies of any medical 
records herself and, in the case of private medical 
records, if VA cannot obtain them it is her 
responsibility to obtain them and submit them to VA.  

The appellant should be further advised of the 
consequences of her failure to cooperate with VA in the 
development of her claim, in particular the abandoned 
claim provisions contained in 38 C.F.R. § 3.158.

2.  VBA should then refer the claims folder to a 
physician, who after reviewing the medical history 
should provide an opinion as to the likelihood of the 
veteran's fatal fall being caused by his service-
connected right knee disability, as opposed to other, 
non service-connected causes such as the chronic brain 
syndrome associated with cerebral arteriosclerosis.  

3.  VBA should then readjudicate the claim, taking into 
consideration any evidence which has been added to the 
file since the August 2005 SSOC.  If the claim remains 
denied, the appellant and her representative should be 
furnished a SSOC and allowed an appropriate period of 
time for response.  The case should then be returned to 
the Board, if otherwise in order.

The purpose of the  remand is to satisfy due process concerns 
and to obtain additional evidence.  The Board intimates no 
opinion, legal or factual, as to the ultimate outcome of this 
appeal.  The appellant need take no action until she is 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

